Exhibit 10.1

 

Management Employment Agreement

 

THIS AGREEMENT made as of June 14th, 2019

 

B E T W E E N:

 

Target Group Inc.

 

(The “Employer”)

 

- and -

 

Azmatali Mehrali

 

(The “Employee”)

 

WHEREAS the Employer and the Employee are desirous of setting out the terms and
conditions of their employment relationship:

 

NOW THEREFORE THIS AGREEMENT WITNESSES that the parties agree as follows:

 

Employment.

 

Effective Employment Start Date: June 14th 2019

 

The Employee represents to the Employer that the Employee has the required
skills and experience to perform the duties and exercise the responsibilities
required of a Chief Financial Officer, Target Group Inc. daily activities. The
Term of this employment agreement is 5 Years dated from the date of this
agreement (Initial Term) and shall renew for 5 Years (Renewal Term) in
perpetuity unless otherwise provided in writing at least 180 days prior from
employer. In carrying out these duties and responsibilities the Employee shall
comply with all lawful and reasonable instructions as may from time to time be
given by superiors representing the Employer.

 

In consideration for the Employee’s agreement hereto and the Employee’s
performance in accordance herewith, the Employer employs the Employee. The
effective performance of the Employee’s duties requires the highest level of
integrity and the Employer’s complete confidence in the Employee’s relationship
with other employees of the Employer and with all persons dealt with by the
Employee in the course of employment. The Employer reserves the right from time
to time to change the Employee’s assignments, duties and reporting
relationships. The employment shall commence on the date first above written.
The Employer shall allow the Employee four (4) week(s) vacation with pay, each
year during the term of employment, the time of such vacation to be fixed by the
Employer.

 

Attention to Business. During the term of employment, the Employee shall devote
his entire working time and attention to such duties as may be assigned to him
by the Employer, and shall faithfully and diligently serve and endeavor to
further the interests of the Employer.

 



 

 

 

Hours of Work. The Employee is employed on a full-time basis for the Employer.
The Employee acknowledges that the hours of work involved may vary and be
irregular and are those hours required to meet the objectives of the employment.
The Employee acknowledges that this clause constitutes agreement to work such
hours where such an agreement is required by law.

 

Confidential Information

 

The Employee acknowledges that in consideration of being employed by the
Employer, the Employee will acquire knowledge and/or information about certain
matters and things which are confidential to the Employer, whether in the course
of or incidental to the Employee’s employment, and which knowledge or
information is the exclusive property of the Employer, including, without
limitation:

 

Customer lists;

 

Pricing policies;

 

Lists of suppliers;

 

Patents;

 

Trade marks;

 

Payment terms;

 

Terms of sale including special customer discounts or concessions;

 

Customer sales volumes;

 

Marketing knowledge and/or information;

 

Production knowledge and/or information;

 

Knowledge and/or information regarding Employer’s competitors;

 

Other intellectual property and/or data; and

 

Such other knowledge and/or information as the Employer may from time to time
own or otherwise have an interest in.

 

The Employee acknowledges that knowledge and/or information, including such
knowledge and/or information as referred to herein, could be used to the
detriment of the Employer. Accordingly, the Employee hereby agrees to treat, in
strictest confidence, all such knowledge and/or information and agrees not to
disclose or authorize disclosure of, same to any third party either during or
after the term of employment. The Employee acknowledges that, without prejudice
to any and all rights of the Employer, an injunction is the only effective
remedy to protect the Employer’s rights and property as set out herein.

 



 

 

 

Confidential Information and Assignment of Inventions

 

The Employee agrees to disclose promptly, fully and in confidence to the
Employer or its nominee, any and all inventions, improvements or discoveries
made or conceived by him/her during the term of his/her employment either solely
or jointly, with others, in the performance of such employment or; with the use
of the Employer’s time, equipment, materials, supplies or facilities; or related
to or suggested by trade secret information, other private or confidential
matters acquired during the term of his employment, the business of the Employer
or the Employer’s actual or demonstrably anticipated processes or research and
development. All such inventions, improvements or discoveries are referred to
herein as “Subject Inventions”. Except as expressly provided in subparagraph (c)
hereof, the Employee agrees that all Subject Inventions shall be the sole and
exclusive property of the Employer or its nominee. Upon the request of the
Employer and in the form and manner prescribed by it, the Employee agrees to
assign to the Employer, or its nominee, any and all rights, title and interest
in and to all Subject Inventions, provided, however, that inventions,
improvements or discoveries produced entirely in the Employee’s own time and
which do not relate to the business of the Employer; or to the Employer’s actual
or demonstrably anticipated processes, research or development; or which do not
result from any work performed by the Employee for the Employer; shall remain
the Employee’s sole and exclusive property and not subject to assignment hereby
but are subject to disclosure to the Employer. Upon the request of the Employer,
the Employee agrees to assist it and its nominee, at the Employee’s expense,
during and after the Employee’s employment in every proper way; to obtain for
the Employer, patents for Subject Inventions (other than those expressly
excluded pursuant to the terms of subparagraph (c) above) in any and all
jurisdictions; and in any controversy or legal proceeding relating to Subject
Inventions, improvements or discoveries or to the patents resulting therefrom.
The Employee agrees not to disclose at any time during or after his/her
employment, directly or indirectly, to any unauthorized person without the
Employer’s prior written permission, any knowledge not available to the public
which the Employee acquires respecting the Employer’s inventions, designs,
methods, systems, improvements, trade secrets, customer information or other
private or confidential matters acquired during the term of his/her employment.
The Employee agrees that all records, files, drawings, tapes, documents, tools,
equipment and the like relating to the business, work or investigations of the
Employer and prepared, used or possessed by the Employee, or under the
Employee’s control, during the term of his employment shall be and remain the
sole and exclusive property of the Employer. Prior to leaving employment with
the Employer, the Employee agrees to deliver promptly to the Employer all such
records, files, drawings, tapes, documents, plans, tools and equipment. The
Employee represents that he/she has no agreement with or obligation to others in
conflict his/her obligations under this Agreement.

 



 

 

 

Non-Competition. The Employee acknowledges that he or she will acquire
considerable knowledge about, and expertise in, certain areas of the Employer’s
business and that he or she will have knowledge of, and contact with, customers
and suppliers of the Employer and its Affiliates (as hereafter defined). The
Employee further acknowledges that he or she may well be able to utilize such
knowledge and expertise, following termination of his or her service with the
Employer, to the serious detriment of the Employer in the event that the
Employee should solicit business from customers of the Employer or its
affiliates. Accordingly, the Employee agrees that: during his or her employment
and for a period of one (1) year after termination of his or her employment, the
Employee will not in any way be associated with or involved, directly or
indirectly, with any person, firm, corporation or other entity engaged in any
business which provides services substantially similar to the services provided
by the Employer or its Affiliates within the metropolitan area known as Toronto
and any area located within the vicinity of 20 miles from Toronto, or within the
vicinity of 20 miles from any other office of the Employer, whether now operated
by the Employer or hereafter operated by it; he or she will not, for a period of
one (1) year after termination of his or her employment, directly or indirectly,
approach any customer or business partner of the Employer or its Affiliates for
the purpose of providing services substantially similar to the services provided
by the Employer or its affiliates; he or she will not, for a period of one (1)
year after termination of his or her employment, directly or indirectly,
approach, solicit, entice or attempt to approach, solicit or entice any of the
other employees of the Employer or its Affiliates to leave the employment of the
Employer; he or she will not, for a period of one (1) year after termination of
his or her employment, directly or indirectly, solicit orders for any articles
similar to or capable of being used in place of the Goods (as hereafter
defined), from any person, firm or employer to whom, or residing or carrying on
business within the area in which, the Employer has supplied Goods at any time
during the twelve (12) months preceding such termination; orsupply such articles
described in subparagraph 6(d) above to any person, firm or employer described
in subparagraph 6(d)). For the purposes of this paragraph 6, the following words
and phrases shall have the following respective meanings: (I) “Affiliate” means
any entity a majority of whose voting shares or securities are owned or
controlled directly or indirectly by the Employer or the shareholders of the
Employer, or whose control is held by the Employer or the shareholders of the
Employer; and “Goods” means the articles manufactured, distributed or sold by
the Employer.

 

Remuneration and Benefits. In consideration of the Employee’s undertaking and
the performance of the obligations contained herein, the Employer shall pay and
grant the following salary and benefits:

 

Complete Remuneration:

 

Salary of $200,000 per annum, payable in arrears in equal bi-weekly / Monthly
installments, subject to an annual review; such other benefit programs as are
made generally available by the Employer from time to time pursuant to the
provisions thereof;

 

·Reimbursement of any expenses authorized and incurred pursuant to the
Employee’s employment in accordance with the Employer’s generally established
practice as applied from time to time;

 



 

 

 

·Automobile allowance of $750.00 per month plus reimbursement for gas and repair
expenses generated by use of the automobile on behalf of the Employer. The
Employee shall insure said automobile at his expense in an amount satisfactory
to the Employer and shall produce proof of same to the Employer when requested
to do so;

 

·Travel Expenses

 

·Telephone and Communication expense. Full medical and dental

 

·an annual bonus in the absolute discretion of the Employer which bonus may not
be given at all in any year

 

·Annual stock options as feasible

 

Termination

 

This Agreement may be terminated in the following manner in the following
circumstances: By the Employee upon the giving of not less than 4 weeks’ notice
to the Employer; By the Employer upon the giving of not less than 8 weeks’
notice to the Employee; By the Employer, at its option, for cause including: a
material breach of any of the provisions of this Agreement by the Employee;
conviction of the Employee of a criminal offence punishable by indictment where
such cause is not prohibited by law; alcoholism, drug addiction or other such
dissipation of the Employee; the absence of the Employee from the performance of
his duties for any reason, other than for authorized vacation, for a period in
excess of forty (40) working days total in any six (6) month period; and
violation of any instructions or rules of the Employer; and By the Employee for
cause including any material breach of this Agreement by the Employer. Provided
that any failure by the Employer to exercise its option to terminate this
Agreement pursuant to this subparagraph shall not be deemed to be a waiver of,
or prevent the Employer from exercising such option at any subsequent time.

 

The giving of notice or the payment of funds, upon termination pursuant to the
termination provisions provided herein, shall not prevent the Employer from
alleging cause for said termination.

 

The Employee authorizes the Employer to deduct from any payment due to the
Employee at any time, including from a termination payment, any amounts owed to
the Employer by reason of purchases, advances, loans or in recompense for damage
to or loss of the Employer’s property save only that this provision shall be
applied so as not to conflict with any applicable legislation.

 

Severability. In the event that any provision herein or part hereof shall be
deemed void or invalid by a court of competent jurisdiction, the remaining
provisions, or parts hereof, shall be and remain in full force and effect.

 

Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto with respect to the employment of the Employee. Any and all
previous agreements, written or oral, express or implied between the parties
hereto or on their behalf relating to the employment of the Employee by the
Employer are hereby terminated and cancelled and each of the parties hereto
hereby releases and forever discharges the other of and from all manner of
actions, causes of action, claims and demands whatsoever under or in respect of
any such agreement.

 



 

 

 

Amendment. This Agreement may be altered, modified or amended only by a written
instrument, duly executed by both parties and stating that the alteration,
modification or amendment is an addition to and subject to this Agreement.

 

Non-Merger. Notwithstanding any other provision in this Agreement to the
contrary, the provisions of paragraph 4, 6 and 7 hereof shall survive
termination of this Agreement and shall not merge therewith.

 

Notices

 

Any notice required or permitted to be given to the Employee shall be
sufficiently given if delivered to the Employee personally or if mailed by
registered mail to the Employee’s address last known to the Employer. Any notice
required or permitted to be given to the Employer shall be sufficiently give if
delivered to or mailed by registered mail to the Employer at its registered
office. Any notice given pursuant to and in accordance with this paragraph shall
be deemed to be received by the recipient on the third business day after
mailing, if sent by registered mail, and on the day of delivery, if delivered.

 

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the Province of Ontario.

 

IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
above written.

 

Target Group Inc.

 

Per:Rubin Schindermann

 

Title:CEO

 

/s/ Rubin Schindermann  /s/ Azmatali Mehrali      June 14, 2019  June 14, 2019
     Date  Date

 

 

